El Juez Asociado Sr. IíutchisoN,
emitió la opinión del tribunal.
La. demandada en nna moción que presentó para que se anulara la sentencia en rebeldía dictada en un pleito de divorcio alegó primero, que la corte no había adquirido juris-dicción de la demandada y, segundo, que la demanda no adu-cía hechos suficientes para determinar una causa de acción.
Dicha moción fue denegada y son las mismas las cues-tiones que han sido sometidas en apelación. En vista de la conclusión a que hemos llegado en cuanto a la segunda pro-posición, no es necesario discutir la primera.
La demanda enmendada en cuestión alegaba lo siguiente:
“Primero. — Que tanto el demandante como la demandada son mayores de edad, y vecinos 'de Bayamón, y han vivido por más de un año en la Isla de Puerto Rico, y bajo la jurisdicción de esta corte, antes de la presentación de esta demanda.
“Segundo. — Que el demandante y la dem'andada contrajeron matrimonio en la ciudad de Baltimore, Maryland, el día 25 de oc-tubre de 1903.
“Tercero. — Que después de la celebración del matrimonio, ambos cónyuges vivieron en armonía, pero de algunos años a esta parte, la demandada se ha mostrado altanera y desapacible, insultando casi diariamente al demandante, llamándolo entre otras cosas, ca-nalla, indecente, sin vergüenza, sucio, criminal, jugador y borracho, en voz alta y en presencia del público.
“Cuarto. — Que el demandante proporciona dinero en abundancia para atender a la manutención de la casa y atender a los gastos de *979la mesa; pero, la demandada muestra tan poco interés que muchas veces con la idea de. atormentar y molestar al demandante no pre-para a tiempo los alimentos, tanto de sus hijos, como los del propio demandante; no se cuida de la alimentación de la familia lo que da por resultado que casi siempre los alimentos no son sanos, ni abundantes ni nutritivos, y por el contrario de mala calidad, y tan mal preparados, que dan lugar a frecuentes enfermedades tanto de los niños como de la demás familia.
“Quinto.- — Que es tal el espíritu y el estado de enemistad de la demandada, que cuando éste demandante, empleando buenas formas, ha tratado de sugerirle, o decirle algo, a fin de que se corrija, la demandada se enfurece y comienza a insultar al demandante, pre-firiéndole palabras análogas a las predichas, lo que obliga al de-mandante a salir de la casa agobiado por la lluvia de epítetos que le lanza.
“Sexto. — Que no obstante los diversos modos empleados a fin de que la demandada corrija su modo de ser, ella no altera su conducta, con lo que priva al dem'andante de la paz y armonía de los hogares.
“Séptimo. — Que allá por e? mes de agosto de 1911 llegó a tal grado de tirantez la situación entre ambas partes, que la demandada atentó contra la vida del demandante haciendo uso de un revólver que afortunadamente amarró fuego.
“Octavo. — Que a fines de julio esto es, el día 27 de 1911 agotada ya la paciencia del demandante, y convencido de que no era posible continuar soportando por más tiempo tal género de vida, interpuso demanda de divorcio ante la Corte de Distrito de Mayagüez, la que retiró a principio de septiembre del mismo año, accediendo a los ruegos de la demandada y bajo la promesa solemne de que modi-ficaría su modo de ser, y no se repetirían los altercados que diaria-mente interrumpían la armonía y tranquilidad de la casa conyugal; pero, no obstante tales promesas la demandada ha vuelto a lo mismo, y hasta puede decirse, que los actos que en el presente ejecuta son más ofensivos y humillantes.
“Noveno. — En apoyo de lo anterior se cita el siguiente caso: que habiéndose enfermado de alguna gravedad el demandante, y no encontrando cuidados y atenciones por parte de la demandada, la que se negaba hasta administrarle los medicamentos, tuvo que refugiarse en casa de los padres; y hasta allí le persiguió ella con crueldades, pues en la madrugada del 14 de m'ayo último-fue a lla-marlo con gritos estentóreos, y dirigiéndoles infinidad de imprope-*980rios al demandante y a sus padres, a tal extremo que uno de los vecinos salió en busca de un guardia, con lo que logró intimidar a lá demandada.
11 Décimo. — Que de este matrimonio han sido procreados los si-guientes hijos: Esmeralda, Braulio, Julia, Tom, Mary y Carmen, de 14, 12, 11, 10., 4 y 1 años de edad respectivamente y no existen bienes gananciales a repartir.
“Undécimo. — Que este'estado de intranquilidad existente en su hogar, es insostenible, los insultos, falta de alimentación adecuada las molestias y disgustos con que a diario tropieza este demandante, sin causa o razón de ser, han arruinado su salud, y han hecho de su vida un verdadero infierno.
“Duodécimo. — Que este demandante siempre se ha comportado como buen esposo y mejor padre, y siempre ha cumplido con todos los deberes que como ésposo y padre le corresponden, y creyendo que no puede ni debe de sufrir por más tiempo los vejámenes y vituperios que hasta la fecha ha recibido.”
Indudablemente los únicos actos de crueldad que clara-mente consta que no fueron condonados, como se expresa en la alegación octava, son aquellos de que el demandante se queja en la novena. La vaga manifestación de que el de-mandante estaba enfermo de alguna gravedad no implica ne-cesariamente que él necesitara ningún cuidado o atención especial por parte de la demandada, o que no pudiera tomar sus medicinas sin ayuda de alguien, ni siquiera que estuviera recluido en cama." Por el contrario el demandante parece haber estado en condiciones no sólo de atender a sus pro-pias necesidades, sino de trasladarse a la casa de sus padres, si bien no consta cuál fuera la distancia recorrida, los medios de traslación empleados, ni la forma en que los uti-lizó. El período de tiempo transcurrido entre la fecha de su salida y el de la llamada que fue a hacerle la demandada por la madrugada, no ha sido determinado. Qué se dispuso, si alguna disposición se hizo para el sostenimiento y aten-ciones de la esposa e hijos durante este intervalo en manera, alguna se ha tratado de explicar. Y aparte de la'presun-ción, de existir alguna, de que la situación de tal modo creada *981continuó así no hay nada que indigne la suspensión de las relaciones conyugales.
Por otro lado la demanda en conjunto sí sostiene la con-clusión de que por 'el espacio de unos ocho años y hasta la fecha del incidente referido en la alegación novena, la de-mandada no había dado a su esposo motivo alguno de queja. Y aparece de la alegación décima que durante este tiempo nacieron dos niños además de los otros cuatro que se enume-ran en dicha alegación. El dejar de prodigar atenciones hacia un esposo que se encontraba más o menos indispuesto, o hasta el dejar de administrarle los medicamentos, difícil-mente puede considerarse como constitutivo de trato cruel y sin que exista algo más, como justificativo del abandono por parte del marido, de la esposa, hogar e hijos.
“Los actos de crueldad que han sido condonados pueden reno-varse por nuevos actos de crueldad con tal que la recrudescencia no haya sido provocada por la conducta ofensiva del peticionario.” Nota al caso de Houghton v. Houghton, B. R. C. 585, p. 664.
Además,
“Se ha resuelto casi unánimemente, que paira constituir una renovación de crueldad que ha sido condonada', no es necesario que las palabras o conducta que después tiene lugar, constituyan causa de divorcio, independientemente del trato cruel anterior, o den de-recho al peticionario a una sentencia de divorcio. La subsiguiente mala conducta puede ser de carácter más leve que la que constituiría la primitiva crueldad, pues el temor de daño será más justamente excitado.” Idem, 665.
Pero en cambio,
“Las mismas consideraciones que sostienen la doctrina de que la condonación es menos fácil de presumirse contra la esposa que contra el marido han dado lugar a que se resuelva que una renova-ción de crueldad que ha sido condona'da se presume menos fácil-' mente contra ella que contra él.” Idem, 670.
La resolución apelada debe ser revocada.

Revocada la sentencia.

*982Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. “Wolf firmó conforme con la sen-tencia-.